ACCEPTED
                                                                                            06-14-00099-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      7/16/2015 10:12:22 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                   No. 06-14-00099-CV
                  —————————
              IN THE COURT OF APPEALS           FILED IN
                                         6th COURT OF APPEALS
   FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                           TEXARKANA, TEXAS
—————————————————————————————————        7/16/2015 10:12:22 AM
                  RICHARD PARKER              DEBBIE AUTREY
                                                                         Clerk

                                               Appellant

                                          v.

                                 JOANN PARKER NEAL

                                  Appellee
—————————————————————————————————
    On Appeal from the 276th District Court of Camp County
                Robert Rolston, Judge Presiding
—————————————————————————————————

                   AGREED MOTION TO ISSUE MANDATE

—————————————————————————————————

       On June 30, 2015, this Court issued its opinion and judgment in this case,

affirming the trial court’s judgment which determined that Nobie Parker’s 2006 will

(which named Appellant Richard Parker as the only beneficiary) was invalid. See

Opinion at p. 1. As noted in the Court’s opinion, Nobie’s 2003 will divided her estate

equally among her children, including Appellant Richard Parker and Appellee JoAnn

Parker Neal. See Opinion at p. 1 n.1.

       Now that the Court has issued its opinion regarding the 2006 will, Richard and


AGREED MOTION TO ISSUE MANDATE                                                     Page 1
JoAnn are ready to return to the trial court regarding probate of the 2003 will. As

such, pursuant to Texas Rule of Appellate Procedure 18.1(c), Richard and JoAnn

agree to issuance of the mandate at the Court’s earliest convenience.

       WHEREFORE, PREMISES CONSIDERED, Appellee JoAnn Parker Neal

prays that this Court enter an order granting her Agreed Motion for Issuance of

Mandate and that the Court issue its mandate at the Court’s earliest convenience.

Respectfully submitted,


/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile
chad@appeal.pro

                        CERTIFICATE OF CONFERENCE

      On July 16, 2015, I conferred with Tom S. McCorkle, counsel for Appellant
Richard Parker, and he agrees to the relief sought in this motion.

                                             /s/ Chad M. Ruback
                                             Chad M. Ruback




AGREED MOTION TO ISSUE MANDATE                                                 Page 2
                           CERTIFICATE OF SERVICE

     On July 16, 2015, I served a copy of this document to the following counsel for
Appellant Richard Parker:

Tom S. McCorkle
403 W. Tyler Street
Gilmer, Texas 75644

                                             /s/ Chad M. Ruback
                                             Chad M. Ruback




AGREED MOTION TO ISSUE MANDATE                                                 Page 3